Citation Nr: 0731922	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  03-10 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to February 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2003, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2004 decision, the Board declined to find that 
new and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for 
hypertension.  The veteran subsequently appealed this issue 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2006, Order, the Court vacated the 
Board's October 2004 decision and remanded this case to the 
Board for readjudication.  In the Order, the Court indicated 
that the veteran had not been properly notified of his 
procedural rights under Kent v. Nicholson, 20 Vet. App. 1 
(2006), namely of what was required to reopen his claim.

The Court issued a decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in new 
and material cases.  The Court found that VA must notify a 
claimant of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed.  In addition, VA must 
consider the bases for the prior denial and respond with a 
notice letter that describes what evidence would be needed to 
substantiate the element or elements that were found to be 
insufficient to establish service connection in the previous 
denial.  Such notice to the veteran is essential since the 
question of materiality depends on the basis on which the 
prior denial was made and the failure to notify a claimant of 
what would constitute material evidence would be prejudicial 
to the claimant.  The veteran in this case was not provided 
with such notice.  Therefore, a remand for the provision of 
this notice is appropriate.

Accordingly, the case is REMANDED for the following action:

The RO should review the record and take 
any necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  The veteran should be 
furnished with an appropriate VCAA letter 
in accordance with the guidance of the 
Kent decision concerning VCAA notice in 
cases involving new and material evidence.  
If any additional evidence is elicited, 
the veteran's claim of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to service 
connection for hypertension must be 
readjudicated.  If the decision remains 
adverse to the appellant, he and his 
representative must be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case must then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)

